Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWABILITY NOTICE 
1.	Applicants’ amendment filed February 2, 2022 is acknowledged and has been entered.  Claims 6, 8, 10, and 15 have been canceled.   Claims 1, 7, 9, and 16 have been amended.  New claims 16-20 have been added.   Claims 1-5, 7, 9, 11-14 and 16-20 are now pending in the instant application.   All rejections (112(a) and 112(b) rejections) have been withdrawn in view of Applicants’ amendment to the claims and/or comments.

2.	Claims 1-5, 7, 9, 11-14, and 16-20 have been allowed and renumbered 1-16 respectively.

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITA M MINNIFIELD whose telephone number is (571)272-0860. The examiner can normally be reached 9-5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NITA M. MINNIFIELD
Primary Examiner
Art Unit 1645



/Nita M. Minnifield/Primary Examiner, Art Unit 1645